FILE COPY




                              Court of Appeals
                   Twelfth Court of Appeals District at Tyler

                                 BILL OF COSTS
                          Court of Appeals No. 12-14-00308-CV

                                 Trial Court No. 63,495-B

Connie Frazier

Vs.

Irineo Garcia
DOCUMENTS FILED                        AMOUNT       FEE PAID BY
Clerk's record                            $17.00    Connie Frazier
Supreme Court chapter 51 fee              $50.00    Indigent
Filing                                   $100.00    Indigent
Required Texas.gov efiling fee            $20.00    Indigent
Indigent                                  $25.00    Indigent
TOTAL:                                   $212.00

I, Cathy S. Lusk, Clerk of the Court of Appeals, Twelfth Court of Appeals District at Tyler,
Texas, certify that the above copy of the Bill of Costs is true and correct. GIVEN UNDER MY
HAND AND SEAL OF SAID COURT, at Tyler, this 7th day of April 2015, A.D.

                                               CATHY LUSK, CLERK


                                               By:_____________________________
                                                  Katrina McClenny, Chief Deputy Clerk